Citation Nr: 0108459	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1994, for the award of a 100 percent schedular evaluation for 
the post-traumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Atty.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active duty from July 1964 to April 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veteran Affairs (VA) in which the RO granted a 
100 percent evaluation for the appellant's post-traumatic 
stress disorder (PTSD) disability and assigned an effective 
date of September 21, 1994.  The Board most recently remanded 
the case to the RO for additional development in March 1997; 
the RO has now returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In April 1988, pursuant to a Board decision, the RO 
evaluated the appellant's service-connected PTSD disability 
as 50 percent disabling, effective from August 23, 1984, the 
date service connection was granted.  The appellant had 
previously been assigned an evaluation of 30 percent for his 
PTSD disability, effective from August 1984.

3.  In June 1992, the RO issued a rating decision that denied 
an evaluation in excess of 50 percent for the appellant's 
PTSD.  The appellant was notified of the denial, and he did 
not appeal the increased rating denial within the one-year 
appeal period.

4.  The appellant submitted a claim for increased 
compensation based on individual unemployability on September 
21, 1994.

5.  The record does not contain evidence of an earlier claim 
for increase following the RO's June 1992 rating decision.

6.  The record does not contain medical evidence showing an 
increase in disability within the one-year period prior to 
the September 1994 claim and before the current effective 
date of September 21, 1994.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
September 21, 1994 for the award of a 100 percent evaluation 
for the PTSD disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9400 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the earlier effective date 
claim have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the appellant.  There is no 
indication that additional relevant medical records exist 
that would indicate a greater degree of severity with respect 
to the service-connected PTSD disability than those already 
of record.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  The Board further finds 
that the VA has also met its duty to advise and notify in 
this case.  Specifically, the veteran was advised and 
notified of the evidence necessary to establish a rating 
higher than 50 percent in the statement of the case issued in 
September 1995, the a letter dated in January 1996, the 
Board's remand issued in March 1997; the veteran was further 
advised and notified of the evidence necessary to establish 
an effective date for the assigned 100 percent rating earlier 
than September 1994, in a letter from the RO dated in April 
1999, June 1999, and the statement of the case issued in 
March 2000.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

The appellant contends that his entitlement to a 100 percent 
evaluation for PTSD should be effective from 1989.  The Board 
notes that, in March 1988, the appellant's claim for an 
initial rating in excess of 30 percent for the PTSD 
disability was granted by the Board; however, an evaluation 
in excess of 50 percent was subsequently denied in rating 
decisions issued in January 1990, and June 1992.  He was 
informed of those rating decisions, but did not appeal.  
Those rating decisions are, therefore, final; no appropriate 
collateral attack of those decisions has been initiated.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  Thus, if it is factually 
ascertainable that the disability increased within one year 
preceding the date of a claim for increase, the effective 
date of increased compensation will be the date the 
disability increased within that year.  If the evidence shows 
that the disability increased after the claim for increase is 
filed, the effective date of increased compensation will be 
the date after the claim was filed on which the increase in 
disability is shown.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

As the RO assigned an effective date of September 21, 1994 
for the 100 percent evaluation, the initial inquiry concerns 
whether there was a claim for increased rating filed before 
the current effective date of the 100 percent evaluation in 
September 1994.

The appellant submitted a VA Form 21-8940, Application for 
Increased Compensation based on Individual Unemployability, 
on September 21, 1994.  The RO thereafter scheduled the 
appellant for a VA examination and obtained medical records 
from the Social Security Administration (SSA).  The VA 
examination took place in August 1995.  The RO received the 
SSA records in March 1995, including a January 1993 
psychologist evaluation report in which the appellant's PTSD 
was described as being of mild severity and the combined 
severity of all of his problems was described as moderately 
severe.  Based on these reports, the RO denied an evaluation 
in excess of 50 percent in a rating decision issued in 
October 1995.  The appellant appealed and his attorney 
submitted additional medical records to the RO in December 
1995.  The Board remanded the case to the RO in March 1997.  
The appellant underwent another VA examination in October 
1997; based on the results of that examination the appellant 
was assigned a 100 percent evaluation, effective from 
September 21, 1994.  

On September 24, 1998, the RO received from the appellant's 
attorney a copy of the SSA Administrative Law Judge (ALJ) 
decision that granted SSA disability benefits to the 
appellant.  The ALJ decision was dated May 28, 1993.  This 
decision contains summaries of VA and SSA evidence already of 
record, as well as a summary of the testimony of the medical 
expert who appeared at the April 12, 1993 SSA hearing before 
the ALJ.  In particular, that medical expert testified that 
the appellant's anxiety disorder was evidenced by recurrent 
and intrusive recollections of a traumatic experience that 
were a source of marked distress and that the degree of 
impairment was 'marked".  The medical expert concluded that 
it would therefore be very difficult for the appellant to 
deliver adequate work on a sustained basis in the competitive 
labor market.

The appellant's attorney has argued that the appellant is 
entitled to an earlier effective date by virtue of 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.156(b).  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2) (2000).

In this case, the June 1992 rating decision is final.  
Neither it nor any claim that precipitated it may be used as 
a basis for the assignment of an earlier effective date for 
the 100 percent rating.  As noted above, the date of the 
claim is September 21, 1994.  The RO used this date as the 
effective date of the increased rating.

Assuming, without deciding, that the May 1993 SSA ALJ 
decision would also support the assignment of a 100 percent 
rating, the Board notes that this would, then, establish that 
the increase in disability had preceded the September 1994 
claim by more than a year.  In that instance, the effective 
date of the 100 percent rating would be the date that the 
claim was received, i.e., September 21, 1994.  Therefore, the 
SSA ALJ decision cannot be used to establish a date of claim 
earlier than September 21, 1994.  Furthermore, under 
38 C.F.R. § 3.157(b)(2), the informal claim based on such 
evidence is the date of receipt of such evidence, not the 
date that it is written.  The SSA ALJ decision was not 
received by the RO until September 1998.  See Dixon v. Gober, 
14 Vet. App. 168 (2000).

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to September 21, 1994.  VA 
is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a).  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  Under 38 C.F.R. § 3.155, an 
informal claim consists of any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant who is not sui 
juris.  

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993); 38 C.F.R. § 3.157.

A review of the appellant's claims file reflects that there 
was no informal claim meeting the requirements of 38 C.F.R. 
§ 3.155 and 38 C.F.R. § 3.157 filed following the RO's June 
1992 final decision and prior to the appellant's September 
21, 1994 successful application for increased compensation.  
In fact, the Board notes that there was no evidence received 
or submitted for the record during that period, only 
Congressional inquiry into the status of the claim that 
resulted in the June 1992 increased rating denial.  
Furthermore, the RO undertook a search for VA medical records 
dated between January 1, 1993 and September 21, 1994.  The 
only VA outpatient records discovered were dated after May 
1998; there was no record of any outpatient treatment, 
psychiatric or otherwise, dated within the one year period 
prior to September 21, 1994, nor is there any record of VA 
treatment for PTSD dated between June 1992 and September 
1994.  The appellant has not indicated that any such records 
exist.  

After careful review of the evidence of record, the Board 
finds no evidence of an earlier informal claim for an 
increased rating within the delimiting period.  The evidence 
of record does not contain any medical evidence dated between 
September 21, 1993 and September 21, 1994, indicating that 
the appellant would be entitled to a 100 percent rating.  
Meeks v. West, 216 F. 3d 1363 (Fed. Cir. 2000).  Therefore, 
there are no pending claims relating to the PTSD disability 
prior to September 21, 1994.  Thus, the Board finds that the 
record does not contain any communication that may reasonably 
be construed as an informal claim within the year preceding 
the formal application for increased compensation in 
September 1994 to allow for an earlier effective date.  
38 C.F.R. § 3.157.  

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, the 
appellant's claim for an evaluation in excess of 50 percent 
for a psychiatric disorder was disallowed in the June 1992 
rating decision.  The VA 21-8940 constituted a claim for 
increase.  Therefore, it is clear, in considering whether an 
effective date earlier than September 21, 1994 could be 
assigned, that the later of the two dates, the date of 
receipt of the claim or the date entitlement arose, is to be 
used for the effective date and not the earlier.  In the 
absence of evidence of an earlier claim following the June 
1992 rating decision, and in the absence of medical evidence 
showing an increase in disability within the one year period 
prior to the September 1994 claim and current effective date 
of September 21, 1994, the Board must conclude that there is 
no basis upon which to assign an earlier effective date for 
the 100 percent evaluation of the service-connected PTSD 
disability.



ORDER

Entitlement to an effective date earlier than September 21, 
1994, for the grant of a 100 percent evaluation for the PTSD 
disability is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 


